Appeal by claimants from a judgment of the Court of Claims. The claimants were awarded compensation for a parcel of land owned by them and appropriated by the State on March 1, 1949, for the purpose of reconstructing the Troy-Schenectady Road in the Town of Niskayuna, Schenectady County. The claimants were denied compensation for other parcels of land, one of which was formerly used as a trolley right of way. As to the latter parcels, the Court of Claims found, in substance, that the parcels were located within the boundaries of the highway prior to the appropriation of March 1, 1949. The Court of Claims also found, in substance, that the cessation of trolley operations in 1933, did not result in an abandonment of that portion of the highway upon which the trolley operated. The findings are substantiated by the weight of the evidence and in accordance with law. (See Napolitano V. State of New York, 284 App. Div. 823.) Judgment unanimously affirmed, with costs. Present-— Bergan, J. P., Coon, Halpern, Imrie and Zeller, JJ.